___________

                                    No. 96-1713
                                    ___________


Dale Hoxworth,                          *
                                        *
              Appellant,                *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Imperial Holly Corporation,             *
                                        *         [UNPUBLISHED]
              Appellee.                 *

                                    __________

                      Submitted:    February 7, 1997

                           Filed:   February 12, 1997
                                    __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                    ___________


PER CURIAM.


     Dale Hoxworth appeals the district court's1 denial of his motion for
a new trial after a jury returned a verdict in favor of the defendant in
his diversity action.        Having carefully reviewed the record and the
parties' submissions on appeal, we conclude that the district court's
judgment was correct.      Accordingly, we affirm.     See 8th Cir. R. 47B.




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-